December 04, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                  BERNARDO MORALES CERVANTES, Appellant

NO. 14-12-00157-CV                         V.

                   BAYVIEW LOAN SERVICING, LLC, Appellee
                      ________________________________

       This cause, an appeal from the judgment in favor of appellee, Bayview Loan
Servicing, LLC, signed November 29, 2011, was heard on the transcript of the record.
We have inspected the record and find no error in the judgment. We order the judgment
of the court below AFFIRMED.

       We order appellant, Bernardo Morales Cervantes, to pay all costs incurred in this
appeal.

      We further order this decision certified below for observance.